Name: Commission Regulation (EEC) No 3786/81 of 22 December 1981 laying down provisions for the implementation of the common rules for imports of whale or other cetacean products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 377/42 Official Journal of the European Communities 31 . 12. 81 COMMISSION REGULATION (EEC) No 3786/81 of 22 December 1981 laying down provisions for the implementation of the common rules for imports of whale or other cetacean products HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 1 1 . The products listed in the Annex to Regulation (EEC) No 348/81 may be : (a) entered for free circulation ; (b) re-imported ; (c) placed under inward processing arrangements ; (d) placed under a temporary admission procedure ; (e) placed under the customs warehousing procedure ; or (f) placed under free-zone procedures Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 348/81 of 20 January 1981 on common rules for imports of whales or other cetacean products (!), and in particular Article 2 (2) thereof, Whereas provisions should be adopted for the imple ­ mentation of Regulation (EEC) No 348/81 ; Whereas that Regulation provides that the introduc ­ tion into the Community of the cetacean products listed in the Annex thereto shall be subject to the production of an import licence ; whereas no such licence shall be issued in respect of products to be used for commercial purposes ; Whereas account should be taken of the special situa ­ tion of travellers and individuals settling in the Community and of small consignments of an occa ­ sional nature for personal or family use ; Whereas, in order to ensure that the import licences authorizing introduction into the Community of ceta ­ cean products are uniform, it is necessary to lay down the conditions which must be satisfied as regards their completion , issue and use ; whereas it is appropriate to draw up a specimen to which the said licences must correspond ; Whereas the provisions of this Regulation should be applied whenever the products concerned enter the Community ; Whereas the free movement of goods within the Community should not be affected ; Whereas statistics relating to authorized imports should be prepared ; whereas, in order to ensure that the statistics are complete, it is essential that there should be administrative cooperation between the Member States and the Commission and that import licences should be returned to the issuing authority ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Cetacean Products, only upon production of an import licence at the customs office at which the relevant formalities are to be carried out. 2 . Import licences shall be issued by the issuing authority competent for the place of destination of the products . 3 . Import licences shall be valid irrespective of the Member State in which the formalities referred to in paragraph 1 are carried out . 4 . Proof that the import licence has been produced shall be furnished by production of the copy for the importer, of the import licence, which has been certi ­ fied by customs . Article 2 An import licence shall be deemed to have been issued in accordance with Regulation (EEC) No 348/81 and produced in respect of the products listed in the Annex thereto in the following cases : (a) where goods accompany travellers or are contained in their personal luggage ; (b) where goods are part of the removal of effects of individuals settling in the Community ; (c) where small consignments of an occasional nature for personal or family use by the consignees have been sent to them without payment, consideration or reward of any kind being required of them ;0) OJ No L 39, 12 . 2 . 1981 , p . 1 . 31 . 12. 81 Official Journal of the European Communities No L 377/43 provided that in all cases from the quantity, kind, quality or any other circumstances there is no indica ­ tion that the goods are being imported for any commercial purposes . 5. Member States shall inform the Commission of import licences issued for the purposes referred to in paragraph 1 (e) within one month of the date of issue . Article 5 Article 3 1 . For the purposes of Article 1 ( 1 ) (b) of this Regu ­ lation an import licence shall be granted in the case of products which are : (a) being returned to the Member Sta^e of exporta ­ tion ; and are * ' (b) being returned within six months of the date on which the customs export formalities were carried out. 2. The re-importer shall provide acceptable docu ­ mentary evidence showing that the products were exported and that either (a) they were rejected by the consignee ; or (b) importation into the country of destination was refused ; or (c) the transaction could not be completed for similar reasons. 1 . The forms of the original of the import licence, the copy for the importer and the application shall comply with the specimens shown in the Annex. They shall be supplied to the importer by the issuing authority on request. 2 . The forms shall be printed on white paper, dressed for writing purposes and weighing at least 40 grams per square metre . Their size shall be 210 mm x 297 mm. 3 . The forms shall be printed and completed in one of the official Community languages, as specified by the issuing Member State . Where necessary the competent authorities of a Member State in which the import licence is produced may require a translation of it into the or one - of the official languages of that Member State . 4 . The forms shall be completed by typewriter ; they may not contain any erasures or words written over one another. Article 4 Article 6 1 . The applicant must complete boxes 1 , 4 and 6 to 17 of the application form and boxes 1 , 4 and 6 to 15 of the forms of the original of the licence and the copy for the importer. Member States may, however, provide that only the application form is to be completed and that the latter may relate to more than one consignment. 2 . The duly completed form(s) must be submitted to the authority referred to in Article 1 (2). Article 7 1 . An import licence may be granted where the products are to be used for : (a) scientific research in the interest of the species ; (b) scientific research relating to public health ; (c) industrial research for the development of substi ­ tutes for cetacean products ; (d) non-commercial loans, gifts or exchanges between scientists or scientific institutions ; (e) other non-commercial purposes, which the issuing authority deems permissible . 2 . Licence applications shall contain sufficient detailed information regarding the * purpose of and necessity for the importation so as to enable the issuing authority to determine whether a licence should be granted or whether there is another satisfac ­ tory solution . 3 . The quantities of the products for which import licences are granted shall be strictly limited . 4. Import licences shall impose conditions designed to prevent the products being used for purposes other than that for which the licence was issued or sold or otherwise disposed of commercially after the importation has taken place . 1 . A separate import licence shall be issued for each consignment. 2 . The period of validity of the import licence shall not be more than ' 12 months. Article 8 1 . The. customs office referred to in Article 1 ( 1 ) shall , after completing box 17, send the original of the licence to the issuing authority in its country and return the copy for the importer to the importer or to his representative . No L 377/44 Official Journal of the European Communities 31 . 12. 81 (c) the purposes for which the licences were issued . The Commission shall communicate this information to the other Member States . 2 . Where the authority referred to in paragraph 1 receives licences issued in another Member State it shall forward them to the issuing authority in that Member State within one month of the date of receipt . 3 . The issuing authority shall keep applications for, and originals of, import licences for at least two years . Article 10 Article 9 Each Member State shall inform the Commission of any provisions which it adopts in the field covered by this Regulation . The Commission shall communicate this information to the other Member States . For each calendar year the Member States shall send a report to the Commission on the application of this Regulation . The report shall indicate in particular : (a) the quantities and descriptions of the products for which the issuing authority issued licences and whether importation has taken place ; (b) the countries of origin and the countries of (re-)exportation ; Article 11 This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1981 . For the Commission Karl-Heinz NARJES Member of the Commission EUROPEAN COMMUNITIES 1 Exporter ( if known) IMPORT LICENCE  Cetacean products  Regulation (EEC) No 348/81  ORIGINAL 2 Number 3 Last day of validity 4 Importer (consignee) 5 ISSUING AUTHORITY 6 Country of ( re-)exportation 7 Country of destination I NOTES A. The original and the copy for the importer of this licence must be presented together to the customs office where the import formalities are completed . B. The customs office concerned shall complete box 17 of the original and of the copy for the importer of this licence, send the original to the issuing authority in the Member State to which the customs office belongs and return the copy for the importer to the importer or his representative . C. If expired -the original and the copy for the importer of this licence shall be returned to the issuing authority . A 8 Full description of products 9 Tariff number 12 Country of origin 13 Permit No country of origin 10 Net mass ( kg ) 11 Number 14 Scientific name 15 Common name B 8 Full description of products 9 Tariff number 12 Country of origin 13 Permit No country of origin 10 Net mass ( k9 ) 11 Number 14 Scientific name 15 Common name C 8 Full description of products 9 Tariff number 12 Country of origin 13 Permit No country of origin 10 Net mass ( kg) 11 Number 14 Scientific name 15 Common name 16 IMPORTATION OF THE PRODUCTS DESCRIBED ABOVE IS HEREBY PERMITTED . Special conditions : (Place and date) (Signature) (Official stamp) 17 FOR CUSTOMS PURPOSES Quantity imported : Customs document : net mass (kg) number A type : number : B date : C (Signature) (Official stamp) class="page"> EUROPEAN COMMUNITIES 1 Exporter ( if known ) IMPORT LICENCE  Cetacean products  Regulation (EEC) No 348/81  COPY FOR THE IMPORTER 2 Number 3 Last day of validity 4 Importer (consignee ) 5 ISSUING AUTHORITY 6 Country of ( re-)exportation 7 Country of destination NOTES This copy shall after it has been certified by customs be kept by the importer and produced at the request of the competent authorities in the Member States . A 8 Full description of products 9 Tariff number 12 Country of origin 13 Permit No country of origin 10 Net mass ( kg ) 11 Number 14 Scientific name 15 Common name B 8 Full description of products 9 Tariff number 12 Country of origin 13 Permit No country of origin 10 Net mass ( kg ) 11 Number 14 Scientific name 15 Common name C 8 Full description of products 9 Tariff number 12 Country of origin 13 Permit No country of origin 10 Net mass ( kg ) 11 Number 14 Scientific name 15 Common name 16 IMPORTATION OF THE PRODUCTS DESCRIBED ABOVE IS HEREBY PERMITTED . Special conditions : ( Signature) (Official stamp) 17 FOR CUSTOMS PURPOSES Quantity imported : Customs document : net mass (kg) number A type : number : B ' date : C (Signature) (Official stamp) class="page"> EUROPEAN COMMUNITIES 1 Exporter ( if known) IMPORT LICENCE  Cetacean products  Regulation (EEC) No 348/81  APPLICATION 2 3 4 Importer (consignee) 5 ISSUING AUTHORITY 1 ' 6 Country of ( re-)exportation 7 Country of destination NOTES A. The form shall be completed by typewriter and must not contain erasures or words written over one another. B. The applicant shall complete boxes 1 , 4 and 6 to 17 of the application and , in Member States where it is allowed , boxes 1 , 4 and 6 to 15 of the original and of the copy for the importer. C. Completed forms must be addressed to the issuing authority in the country of destination . A 8 Full description of products 9 Tariff number 12 Country of origin 13 Permit No country of origin 10 Net mass (kg) 11 Number 14 Scientific name 15 Common name B 8 Full description of products 9 Tariff number 12 Country of origin 13 Permit No country of origin 10 Net mass (kg) 11 Number 1 14 Scientific name 15 Common name C 8 Full description of products 9 Tariff number 12 Country of origin 13 Permit No country of origin 10 Net mass (kg ) 11 Number 14 Scientific name 15 Common name 16 PURPOSE FOR WHICH IMPORTATION IS REQUIRED 17 I hereby apply for an import licence for the products described above . (Place and date) (Signature )